                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DIS1'RICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:20-HC-2060-'D



TYRONE M. CHEVALLIER,                   )
                                        )
                     Petitioner,        )
                                        )
            v.                          )             ORDER
                                        )
STATE OF NORTH CAROLINA,                )
                                        )
                     Respondent.        )


       On April 22, 2020, Tyrone M. Chevalier ("Chevallier'' or "petitioner"), a state inmate

proceeding prose, filed a petition for a writofhabeas corpus pursuant to 28 U.S.C. § 2254 [O.E. 1].

Chevalier moves to be relieved ofthe obligation to serve respondent with paper copies ofhis filings

[D.E. 3], and seeks leave to proceed in forma pauperis [D.E. 2]. 1 The court now conducts its initial

review pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

Courts and permits the action to proceed.

       As for Chevalier's motion to be relieved ofthe obligation to serve respondent, the clerk will

electronically serve a copy of all of Chevalier's filings on counsel for respondent on Chevallier' s

behalf. See Standing Order 18-SO-5. Thus, the court grants Chevalier's motion.

       In sum, the court GRANTS petitioner's application to proceed in forma pauperis [D.E. 2],

GRANTS petitioner's motion to be relieved of the obligation to serve respondent [D.E. 3], and

permits the action to proceed. The clerk shall maintain management ofthe action in accordance with



       1
         Chevallier has demonstrated the requisite evidence of his inability to pay the filing fee.
See [D.E. 6]. The court grants Chevalier's motion to proceed in forma pauperis [D.E. 2].


            Case 5:20-hc-02060-D Document 7 Filed 12/04/20 Page 1 of 2
the district plan and serve respondent with the petition.

        SO ORDERED. This _A: day of December 2020.



                                                            isc.DEVERill
                                                            United States District Judge




                                       2
            Case 5:20-hc-02060-D Document 7 Filed 12/04/20 Page 2 of 2
